NON-FINAL REJECTION, THIRD DETAILED ACTION
Status of Prosecution
The present application, 16/733,421 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed January 3, 2020 claims priority to provisional application 62/788,506, filed on January 4, 2019.
The Office mailed a non-final rejection, first detailed action on November 13, 2020.
Applicant filed amendments and accompanying remarks and arguments on May 7, 2021.
The Office mailed a final rejection, second detailed action on June 2, 2021.
Applicant filed an after final request with accompanying remarks and arguments on August 2, 2021. Examiner mailed an advisory action on August 11, 2021 following up.
Applicant filed a request for continued examination, the subject of the instant aciotn. 
Claims 1-16 are pending and all are rejected. Claim 1 is the sole independent claim.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.
 
Response to Arguments and Remarks 
Examiner notes his response in the response after final action dated August 2, 2021 and repeats it here.
Applicant contends that that § 103 rejection of representative claim 1 is improper over Blackwell and Bhojan. Specifically, Applicant argues that the combination of Blackwell and Bhojan do not teach nor suggest the limitations of: 
(i) a display area configured to display a portion of a document from a source document, wherein the source document is corresponding to the search result; and 
(ii) a graphical control element located adjacent to the display area in the plurality of designated display windows, wherein the graphical control element is configured to control movement of a portion of the document in the display area to display at least one of a set comprising a predefined preceding portion and a predefined succeeding portion of the source document, and wherein 
(iii) a user can view multiple search results simultaneously by viewing multiple designated display windows on the same display page, and wherein each graphical control element of each corresponding designated display window is independently controllable.

(enumerated for discussion purposes). 
Specifically, Blackwell’s cited portions do not disclose a “graphical control element” that “serves the purpose of enabling a user to scroll from a passage in the search result to a passage in the source document which may have the required/relevant results,” as required by claim element (ii). Remarks, p. 10. Blackwell instead deals with adding or removing selected search results to a cart. Remarks, pp. 8-9.
Examiner respectfully disagrees. Initially, Examiner notes that the presented claim language does not require that the graphical claim elements require a scrolling function. The “movement of a portion of the document,” may for instance, include panning or zooming, as alluded to as being also taught by Blackwell. Final Rej. 4-5. Bhojan is instead relied upon for the teaching of scrolling, regardless, to more specifically deal with the application’s discussion of scrolling. Spec. par. 0029.
In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)). Blackwell was not relied upon for the “control[ing] movement of a portion of the document in the display area …” claim element; Bhojan was.
Additionally, Applicant imports features from the Specification into the claim in his remarks. Although during the examination process, claim limitations may be interpreted in a consistent manner with the specification, it is improper to import limitations from the specification into the claims.  In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993) (citing In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989)).  In particular, when construing claim terminology during prosecution before the Office, claims are to be given their broadest reasonable interpretation consistent with the specification, reading claim language in light of the specification as it would have been interpreted by one of ordinary skill in the art.  In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).  “Construing claims broadly during prosecution is not unfair to the applicant . . . because the applicant has the opportunity to amend the claims to obtain more precise claim coverage.”  Id. Again, here the discussion of the scrolling features for the “movement” are imported improperly.
Applicant also contends that Blackwell’s listing of the search results as thumbnails does not consider solving the Applicant’s present invention to trying to solve the reduction of burden and time and is improper to combine the two references. Remarks, pp. 10-11. Examiner is not persuaded by these arguments as they are merely attorney argument and with no evidence is presented as to whether the combination with Bhojan is appropriate.

As to the dependent claims, as the Remarks rely on the arguments for Claim 1, their rejection is maintained as to the same reasons as above.
The rejection of the claims is maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-3, 5-9 and 11-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Blackwell et al., United States Patent Application Publication 2015/0058318, published on February 26, 2015 in view of Bhojan, United States Patent 8,196,061 published on June 5, 2012.

As to Claim 1, Blackwell teaches: A system for search result visualization comprising:
a plurality of designated display windows located on a display page of the graphical user interface (Blackwell: Fig. 1, par. 0024 search results in window, are displayed on a search toolbar), wherein each of the designated display windows comprises: 
a display area configured to display a portion of a document from a source document, wherein the source document is corresponding to the search result (Blackwell: pars. 0025, 28 the search result are excerpts or thumbnail images of the target pages (i.e. source document) of the search results); and 
a graphical control element located adjacent to the display area in the plurality of designated display windows (Blackwell: Fig. 1, par. 0029, controls [160] [162] are refinement icons that act as functions depending on the type of corresponding search result), 
and wherein a user can view multiple search results simultaneously by viewing multiple designated display windows on the same display page (Blackwell: Fig. 1,  par. 0028, multiple windows are viewable in the toolbar  110), and wherein each graphical control element of each corresponding designated display window is independently controllable (Blackwell: par. 0029, each of the control items [160] [162] are displayed when the search result is selected, which means they are independently controllable ).

    PNG
    media_image1.png
    595
    869
    media_image1.png
    Greyscale


 Blackwell may not explicitly teach: a graphical control element located adjacent to the display area in the plurality of designated display windows, wherein the graphical control element is configured to control movement of a portion of the document in the display area to display at least one of a set comprising a predefined preceding portion and a predefined succeeding portion of the source document.
wherein each designated display window displays search results that are scrollable, and 
wherein movement within one designated display window is independent of movement in other designated display windows.
Blackwell futher teaches that the thumbnail images may have zoom and panning features for each image (Blackwell: par. 0028). While Blackwell is silent as to the specifics of these zoom and panning features, Examiner asserts that these features could be understood to be scrolling functions as well. Nonetheless, Bhojan teaches in general concepts related to scroll bar enabled bookmarks in electronic documents (Bhojan: Abstract). Specifically, Bhojan teaches that bookmarks may be added throughout the electronic document (Bhojan: col. 7, lines 4-11, the user is able to add a bookmark by marking a portion of the document). The user is then able to navigate to the bookmark in a sequential manner by pressing buttons up and down to navigate through them (Bhojan: Fig. 5, col. 30, lines 33-51, the up button [509] and [down button [511] are used to move to the next bookmark in the respective direction). 

    PNG
    media_image2.png
    477
    647
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Blackwell device by including computer instructions to have replaced or added the bookmark graphical buttons by each search result window (target page) and the marking of the bookmarks to the electronic devices of Blackwell as taught by Bhojan. Examiner asserts that the resulting combination and modification would also result in each of the windows having independent scrolling control. Such a person would have been motivated to do so with a reasonable expectation of success to allow for a more user-friendly process in navigating a document based on the user’s need to keep concentration, focus (Bhojan: col. 1, lines 44-50).

As to Claim 2, Blackwell and Bhojan teach the elements of Claim 1.
(Blackwell: par. 0025, a search query is a type of question and par. 0029, text to be entered is a keyword).  

As to Claim 3, Blackwell and Bhojan teach the elements of Claim 1.
Bhojan further teaches: wherein the portion of the document comprises at least one of paragraphs, a snippet, a sentence, a text, a phrase, a portion of a table, a portion of an image, a portion of a video or a combination thereof (Bhojan: col. 18, lines 63-67, a portion, section, text or any other subsection of the document may be marked for a bookmark).

As to Claim 5, Blackwell and Bhojan teach the elements of Claim 1.
Yan further teaches: wherein the display area is configured to display a list of questions suggested to a user based on one or more keywords provided by the user (Yan: pars. 0151-52, the auto-fill menu will display suggestions of potential search terms (i.e. questions) based on the entered terms, words provided by the user).

As to Claim 6, Blackwell and Bhojan teach the elements of Claim 1.
Yan further teaches: wherein the source document is stored in an internal repository (Yan: par. 0054, the files may be stored in different devices, cloud servers, each of which may be considered to be an internal repository).  

As to Claim 7, Blackwell and Bhojan teach the elements of Claim 1.
(Yan: Fig. 14, each of the previews are displayed in a plurality of display areas. Examiner notes the combination of the scrollbar-bookmark buttons would be adjacent to each of these search-result documents).

As to Claim 8, Blackwell and Bhojan teach the elements of Claim 1.
Bhojan further teaches: wherein the graphical control element comprises at least one of scrollbars, swiping up and down and sliders (Bhojan: Fig. 5, col. 30, lines 33-51, the up button [509] and [down button [511] are used to move to the next bookmark in the respective direction on a scrollbar).

As to Claim 9, Blackwell and Bhojan teach the elements of Claim 1.
Yan further teaches: wherein the display area is configured to display a complete version of the source document when the user clicks on the portion of the document (Yan: par. 0060, the user may click on the representation to open it).  

As to Claim 11, Blackwell and Bhojan teach the elements of Claim 1.
Yan further teaches: wherein the display area of each of the plurality of designated display window is configured to display the portion of the document for an associated viewer of the source document (Yan: par. 0208, the system will extract a portion of the document and generate a visual preview of the electronic file, which Examiner interprets as using a viewer of the source document).

As to Claim 12, Blackwell and Bhojan teach the elements of Claim 11.
Yan further teaches: wherein the associated viewer for the source document renders into each of the plurality of designated display window comprising the portion of the source document (Yan: par. 0208, the system will extract a portion of the document and generate a visual preview of the electronic file and display in the display area [2215]).  

As to Claim 13, Blackwell and Bhojan teach the elements of Claim 1.
Bhojan further teaches: wherein the graphical control element is configured to control movement of the portion of the document in the display area to display the portion of the document located based on one or more bookmarks and corresponding one or more locations in an internal repository(Bhojan: Fig. 5, col. 30, lines 33-51, the up button [509] and [down button [511] are used to move to the next bookmark in the respective direction).

As to Claim 14, Blackwell and Bhojan teach the elements of Claim 13.
Bhojan further teaches: wherein each of the one or more bookmarks is associated with a portion of the source document by splitting the source document into a plurality of subdocuments (Bhojan: col. 18, lines 31-38, subsections of the document may be bookmarked).  

As to Claim 15, Blackwell and Bhojan teach the elements of Claim 14.
(Bhojan: col. 18, lines 63-65, the user may identify the portion of the document at any time to mark the bookmark) and in the source document at a location of the portion of the document when the user requests to scroll to the source document  (Bhojan: col. 18, lines 63-65, the user may identify the portion of the document at any time to mark the bookmark).  

As to Claim 16, Blackwell and Bhojan teach the elements of Claim 1.
Yan further teaches: wherein the graphical control element is configured to control movement of the portion of the document in the display area to display the portion of the document based on at least one of a location of the portion of the document sent to designated display window and to the associated viewer of the source document (Bhojan: Fig. 5, col. 30, lines 33-51, the up button [509] and [down button [511] are used to move to the next bookmark in the respective direction, which would then move the displayed portion of the document in the display window or viewer).  
B.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Blackwell et al., United States Patent Application Publication 2015/0058318, published on February 26, 2015 in view of Bhojan, United States Patent 8,196,061 published on June 5, 2012 and in further view of Seacat DeLuca et al., (“Seacat DeLuca”), United States Patent Application Publication 2016/0170992 published on June 16, 2016.

As to Claim 4, Blackwell and Bhojan teach the elements of Claim 1.

Seacat DeLuca teaches in general concepts related to indicating search result relevancy (Seacat DeLuca: Abstract). Specifically, Seacat DeLuca teaches that a user inputs a search query into a search tool and a list of results is retrieved (Seacat DeLuca: par. 0017). The retrieved results may display results that are scored highly relevant or “correct” by color coding or highlighting them result (Seacat DeLuca: par. 0021, previously-visited or other scored results may be marked as appropriate with highlighting, coloring, or bold-faced rectangle).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Blackwell-Bhojan device by including computer instructions to have considered the relevancy score of the results in giving a visual indicator in the results as suggested and taught by Seacat DeLuca. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the user to easily ascertain previously visited links, or relevant search results (Seacat DeLuca: pars. 0002-03).
C.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Blackwell et al., United States Patent Application Publication 2015/0058318, published on February 26, 2015 in view of Bhojan, United States Patent 8,196,061 published on June 5, 2012 and in further view of non-patent literature “Google Search Featured Snippets highlighting answers on linked AMP articles,” by Abner Li, (“Li”) with published on December 30, 2018.

As to Claim 10, Blackwell  and Bhojan teach the elements of Claim 1.
Yan and Bhojan may not explicitly teach: wherein the graphical control element is configured to enable the user to scroll to the search result in the source document by clicking on the search result in the display area or a link associated with the search result.
Li discloses a search result behavior in which an identified answer/result to a search query will result in the automatic scrolling to the identified relevant portion of the document (Li: the answer may also be highlighted to give context to the user).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Blackwell-Bhojan device by including computer instructions to have enabled the automatic scrolling to the relevant search result upon opening the document as suggested and taught by Li. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the additional step of having to manually scroll to the relevant portion of a long document, thereby decreasing the cognitive burden on the user.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al., United States Patent Application Publication 2015/0121212 (April 30, 2015) (describing bookmark navigating system for electronic reading material);
Hirchak et al., United States Patent Application Publication 2020/0125633 (April 23, 2020) (describing presentation search tool);
Seyfert et al., United States Patent 10,558,676 (Feb. 11, 2020) (describing search across multiple user interfaces)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/
Examiner, Art Unit 2174